Final version AWS HOLDING AB AND ETTORE J. CORINGRATO JR GEXFO DISTRIBUTION INTERNATIONALE INC. SHARE TRANSFER AGREEMENT REGARDING PICOSOLVE AB Final version Final version TABLE OF CONTENTS 1Background 2Definitions 3Sale and Purchase 4Purchase Price 4.1The Purchase Price 4.2.Payment of the Fixed Purchase Price 4.3Payment of the Earn-Out 4.6General Conditions 4.7Conditions Precedent to Buyer’s obligations 4.8Non-fulfilment 5Closing 6Warranties of the Seller 6.1Corporate Existence and Power 6.2Corporate Authorisation and Non-Contravention 6.3Capitalisation and Title 6.4Records 6.5Accounts and Accounting Principles 6.6Loans and Other Financial Facilities 6.7Dividends and Loans 6.8Title to Assets 6.9Accounts Receivable and Liquid Assets 6.10Leased Premises 6.11Powers of Attorney 6.12Agreements 6.13Insurance 6.14Environmental Matters 6.15Intellectual Property 6.16IT and Data Protection 6.17Employment and Pension Agreements and Labour Controversies 6.18Compliance with Law 6.19Litigation 6.20Taxes 6.21The Business 6.22Relationship with the Seller 6.23Information 6.24Absence of Certain Changes or Events 7Covenants of the Seller 7.1Restrictive Covenant 7.2Co-operation by Seller 7.3Breach by the Seller 8Covenants of the Buyer 9Indemnification 9.1Indemnification 9.2Limitation of Indemnification 10Confidentiality 11Announcements 12Costs 13Entire Agreement 14Amendments and Waivers 15Notices 16Assignments 17Partial Invalidity 18Governing Law and Disputes APPENDICES: Appendix 4.4.1 Calculation of the Earn-outs Appendix 4.6 Competition Authorities Appendix 6.3.2 Share Capital of the company Appendix 6.4.1 Copies of the Company’s articles of association, shareholders’ register and extracts from the relevant trade register Appendix 6.5.2 Balance Sheet Appendix 6.6.1 Loans and other Financial Facilities Appendix 6.10.1 Leased Premises Appendix 6.12.1 Material Agreements Appendix 6.12.4 Obligations or Warranty Undertakings Appendix 6.15.1 Intellectual Property Appendix 6.15.5 List of all litigation, proceedings, investigations, claims or actions Appendix 6.15.7 Owned Intellectual Property or Licensed Intellectual Property Appendix 6.17.1 Employment matters Appendix 6.17.2 Employment Agreements Appendix 6.19.1 Litigation Appendix 6.24.1 Certain Events PATENT TRANSFER AGREEMENT Table of Contents Final version SHARE TRANSFER AGREEMENT This share transfer agreement (this “Agreement”) is entered into on 5 February AMONGST: (1) Starta Eget Boxen 11629 AB, in the process of changing its name to AWS Holding AB,a company duly incorporated and organised under the laws of Sweden, Sweden (the “Holding”); and NOTE 1 (2) Ettore J. Coringrato Jr.,(“NN”) NOTE 1 Holding and NN are jointly referred to as the Seller (3) GEXFO Distribution Internationale, Inc., a company duly incorporated and organised under the laws of the province of Quebec, Canada, having its registered address at400 Godin Avenue, Quebec City, Province of Quebec, Canada, G1M 2K2 (the “Buyer”). 1 Background 1.1 PicoSolve AB, is a company duly incorporated and organised under the laws of Sweden, having its registered address at Chalmers Teknikpark, othenburg, Sweden (the “Company”), NOTE 1 The Intellectual Property as defined herein and other assets related to a method and apparatus for the Technology. NOTES 1 AND 2 NOTE 1 Buyer is a holding company whose parent company EXFO Electro-Optical Engineering, Inc (“EXFO”)is a company active directly or indirectly in technologial areas related to the Technology. NOTE 1:Contains seller's confidential information. NOTE 2:Contains confidential information that would be prejudicial to the interests of EXFO. Page 1 of 54 Table of Contents NOTE 2 1.2 The Seller owns all of the outstanding shares in the Company. NOTE 1 1.3 The Seller agrees to sell and the Buyer agrees to purchase all of the Shares on a fully diluted basis the terms and conditions set out in this Agreement. 2 Definitions In this Agreement, the following definitions are used: “Accounting Principles” means generally accepted accounting principles in Sweden “Accounts” means the balance sheet attached hereto as Appendix 6.5.2; “Accounts Date” means 5
